DETAILED ACTION  Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                          Claim Rejections - 35 USC § 102
2. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4. 	Claims 1 – 4 and 6 – 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichenlaub (4,602,515 – See IDS dated 2/17/21). 	Regarding claim 1, Eichenlaub discloses an apparatus comprising a target assembly configured to rotate with the drive train component, wherein the target assembly comprises two target wheels 12, 14 (See Figs. 3 and 4), wherein each target wheel comprises a plurality of sensor targets circumferentially distributed around the target wheel; a sensor assembly 16 located proximate to the target assembly, the sensor assembly comprising a plurality of sensors mounted radially around the drive train component and configured to detect the sensor targets as the target assembly rotates with the drive train component; and a sensor processing unit 50 configured for receiving sensor signals from the sensor assembly and outputting a torque signal based on the sensor signals, wherein the sensor processing unit is configured for receiving target calibration data for the target assembly and sensor calibration data for the sensor assembly, and wherein the sensor processing unit is configured for verifying that the target calibration data corresponds to the target assembly and that the sensor calibration data corresponds to the sensor assembly (See Col. 4, lines 25 – 63, Col. 5, lines 17 – 61 and Col. 6, lines 11 – 42). 
 	Regarding claim 2, the sensor processing unit 50 is configured for measuring timing data associated with the rotation of the target assembly using the sensor signals and for determining the torque signal based on the timing data (See Col. 4, lines 47 – 67).  
 	Regarding claim 3, the target calibration data comprises a particular slope and a particular offset measured for the target assembly (See Col. 5, lines 17 – 41).  
 	Regarding claim 4, the target calibration data is embedded as bitwise data in the sensor targets, and wherein the sensor assembly is configured to read the bitwise data and provide the bitwise data to the sensor processing unit, and wherein the sensor processing unit is configured for decoding the bitwise data received from the sensor assembly (See Col. 5, lines 17 – 41).  
 	Regarding claim 6, the sensor processing unit is configured for verifying the target calibration data by identifying a unique timing pattern embedded in the target assembly (See Fig. 4).  
 	Regarding claim 7, the unique timing pattern is embedded in the target assembly by virtue of irregular spacing between the sensor targets (See Fig. 4).  
 	Regarding claim 8, the drive train component comprises a shaft 10 or a coupling.  
 	Regarding claim 9, first and second external portable memory devices 54, 70 are coupled to first and second slots that electrically interface with the sensor processing unit, wherein the sensor processing unit is configured to receive the target calibration data from the first external portable memory device and the sensor calibration from the second external portable memory device (See Fig. 4).  
 	Regarding claim 10, the first and second slots are located within the sensor processing unit (See Fig. 4). 
 	Regarding claim 11, the first and second slots are located remotely from the sensor processing unit and electrically interface with the sensor processing unit through a cable (See Fig. 4).   	Regarding claim 12, a memory device 54 is attached to the sensor assembly and is electrically coupled to the sensor processing unit through a communications port, wherein the sensor processing unit is configured for receiving data from the memory device (See Fig. 4, Col. 7, lines 6 – 23).  
 	Regarding claim 13, a memory device is attached to the sensor assembly and is electrically coupled to the sensor processing unit through a communications port, wherein verifying that the sensor calibration data corresponds to the sensor assembly comprises verifying the sensor calibration data using verification data stored within the memory device (See Fig. 4, Col. 7, lines 6 – 23).    
 	Regarding claim 14, a memory device is attached to the sensor assembly and is electrically coupled to the sensor processing unit through a communications port, wherein the sensor processing unit is configured for receiving both the sensor calibration data and the verification data for the sensor calibration data from the memory device (See Fig. 4, Col. 7, lines 6 – 23).   	Regarding claim 15, the sensor assembly includes a sensor assembly connector comprising an electrical connector with unique cross-resistance values, and wherein the sensor processing unit is configured for reading the unique cross-resistance values and using the unique cross-resistance values to verify that the sensor calibration data corresponds to the sensor assembly (See Fig. 1).  
 	Regarding claim 16, the target calibration data comprises unique verification data to distinguish the target assembly from a plurality of other target assemblies sharing a same target assembly design, and wherein the sensor calibration data comprises unique verification data to distinguish the sensor assembly from a plurality of other sensor assemblies sharing a same sensor assembly design (See Fig. 2, See Col. 5, lines 17 – 41).  
 	Regarding claim 17, wherein verifying that the target calibration data corresponds to the target assembly and that the sensor calibration data corresponds to the sensor assembly comprises: comparing the unique verification data for the target assembly to obtained verification data from the target assembly; and comparing the unique verification data for the sensor assembly to obtained verification data from the sensor assembly (See Col. 5, lines 17 – 41).  
 	Regarding claim 18, receiving target calibration data comprises receiving the target calibration data from the target assembly, wherein receiving sensor calibration data comprises receiving sensor calibration data from the sensor assembly, and wherein the sensor processing unit is configured for automatically reconfiguring the system for measuring torque using the target calibration data and the sensor calibration data without user intervention (See Col. 6, lines 67 – 68 and Col. 7, lines 1 – 23).  
 	Regarding claim 19, the sensor processing unit is configured for receiving a reference calibration file characterizing a combination between a reference target assembly and a reference sensor assembly; receiving a sensor assembly calibration file characterizing a combination between the sensor assembly and the reference target assembly and a target assembly calibration file characterizing a combination between the target assembly and the reference sensor assembly; and determining one or more calibration values for a combination between the sensor assembly and the target assembly based on the reference calibration file, the sensor assembly calibration file, and the target assembly calibration file (See Col. 7, lines 1 – 54). 	Regarding claim 20, the sensor processing unit is configured for loading sensor processing unit calibration data from memory of the sensor processing unit and outputting the torque signal using the sensor processing unit calibration data (See Col. 7, lines 1 – 54).  
 	Regarding claim 21, comprising establishing the system with a first target assembly on a rotating drive system 10, a sensor assembly 16, and a sensor processing unit 50, wherein the first target assembly is configured to rotate with a drive train component, wherein the first target assembly comprises two target wheels 12, 14, wherein each target wheel comprises a plurality of sensor targets circumferentially distributed around each target wheel, and wherein the sensor assembly comprises a plurality of sensors mounted radially around the drive train component and configured to detect the plurality of sensor targets as the first target assembly rotates with the drive train component; verifying, by the sensor processing unit, first target calibration data for the first target assembly and verifying sensor calibration data for the sensor assembly; receiving, by the sensor processing unit, sensor signals from the sensor assembly and outputting a torque signal based on the sensor signals, the first target calibration data, and the sensor calibration data; updating the first target assembly with a second target assembly and uploading second target calibration data for the second target assembly to the sensor processing unit; and verifying, by the sensor processing unit, the second target calibration data for the second target assembly (See Col. 4, lines 25 – 63, Col. 5, lines 17 – 61 and Col. 6, lines 11 – 42). 
 	Regarding claim 22, comprising establishing the system with a target assembly on a rotating drive system, a first sensor assembly, and a sensor processing unit, wherein the target assembly is configured to rotate with a drive train component, wherein the target assembly comprises two target wheels, wherein each target wheel comprises a plurality of sensor targets circumferentially distributed around each target wheel, and wherein the first sensor assembly comprises a plurality of sensors mounted radially around the drive train component and configured to detect the plurality of sensor targets as the target assembly rotates with the drive train component; verifying, by the sensor processing unit, target calibration data for the target assembly and verifying first sensor calibration data for the first sensor assembly; receiving, by the sensor processing unit, sensor signals from the first sensor assembly and outputting a torque signal based on the sensor signals, the target calibration data, and the first sensor calibration data; updating the first sensor assembly with a second sensor assembly and uploading second sensor calibration data for the second sensor assembly to the sensor processing unit; and verifying, by the sensor processing unit, the second sensor calibration data for the second sensor assembly (See Col. 4, lines 25 – 63, Col. 5, lines 17 – 61 and Col. 6, lines 11 – 42). 
5. 	Claims 1, 3, 8, 9, 12 - 14 and 16 - 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schroeder (6,776,058). 	Regarding claim 1, Schroeder discloses an apparatus comprising a target assembly configured to rotate with the drive train component, wherein the target assembly comprises two target wheels 104, 106, wherein each target wheel comprises a plurality of sensor targets circumferentially distributed around the target wheel; a sensor assembly 52, 54 located proximate to the target assembly, the sensor assembly comprising a plurality of sensors mounted radially around the drive train component and configured to detect the sensor targets as the target assembly rotates with the drive train component; and a sensor processing unit 56 configured for receiving sensor signals from the sensor assembly and outputting a torque signal based on the sensor signals, wherein the sensor processing unit is configured for receiving target calibration data for the target assembly and sensor calibration data for the sensor assembly, and wherein the sensor processing unit is configured for verifying that the target calibration data corresponds to the target assembly and that the sensor calibration data corresponds to the sensor assembly (See Fig. 5, See Col. 6, lines 13 – 36 and Col. 7, lines 45 – 67).  
 	Regarding claim 3, the target calibration data comprises a particular slope and a particular offset measured for the target assembly (See Col. 8, lines 42 – 58).  
 	Regarding claim 8, the drive train component comprises a shaft 102 or a coupling (See Fig. 5).  
 	Regarding claim 9, memory devices 302, 304, 306, 308 are coupled to first and second slots that electrically interface with the sensor processing unit, wherein the sensor processing unit is configured to receive the target calibration data from the first external portable memory device and the sensor calibration from the second external portable memory device (See Fig. 9, Col. 9, lines 65 – 67 and Col. 10, lines 1 – 13).  
 	Regarding claim 12, memory devices 302, 304, 306, 308 are attached to the sensor assembly and are electrically coupled to the sensor processing unit through a communications port, wherein the sensor processing unit is configured for receiving data from the memory device (See Fig. 9, Col. 9, lines 65 – 67 and Col. 10, lines 1 – 13).  
 	Regarding claim 13, memory devices 302, 304, 306, 308 are attached to the sensor assembly and are electrically coupled to the sensor processing unit through a communications port, wherein verifying that the sensor calibration data corresponds to the sensor assembly comprises verifying the sensor calibration data using verification data stored within the memory device (See Fig. 9, Col. 9, lines 65 – 67 and Col. 10, lines 1 – 13).    
 	Regarding claim 14, memory devices 302, 304, 306, 308 are attached to the sensor assembly and are electrically coupled to the sensor processing unit through a communications port, wherein the sensor processing unit is configured for receiving both the sensor calibration data and the verification data for the sensor calibration data from the memory device (See Fig. 9, Col. 9, lines 65 – 67 and Col. 10, lines 1 – 13).    
 	Regarding claim 16, the target calibration data comprises unique verification data to distinguish the target assembly from a plurality of other target assemblies sharing a same target assembly design, and wherein the sensor calibration data comprises unique verification data to distinguish the sensor assembly from a plurality of other sensor assemblies sharing a same sensor assembly design (See Fig. 1, See Col. 9, lines 4 -26).  
 	Regarding claim 17, wherein verifying that the target calibration data corresponds to the target assembly and that the sensor calibration data corresponds to the sensor assembly comprises: comparing the unique verification data for the target assembly to obtained verification data from the target assembly; and comparing the unique verification data for the sensor assembly to obtained verification data from the sensor assembly (See Fig. 1, See Col. 9, lines 4 -26).  
  	Regarding claim 18, receiving target calibration data comprises receiving the target calibration data from the target assembly, wherein receiving sensor calibration data comprises receiving sensor calibration data from the sensor assembly, and wherein the sensor processing unit is configured for automatically reconfiguring the system for measuring torque using the target calibration data and the sensor calibration data without user intervention (See Col. 6, lines 13 – 35). 	Regarding claim 19, the sensor processing unit is configured for: receiving a reference calibration file characterizing a combination between a reference target assembly and a reference sensor assembly; receiving a sensor assembly calibration file characterizing a combination between the sensor assembly and the reference target assembly and a target assembly calibration file characterizing a combination between the target assembly and the reference sensor assembly; and determining one or more calibration values for a combination between the sensor assembly and the target assembly based on the reference calibration file, the sensor assembly calibration file, and the target assembly calibration file (See Col. 8, lines 12 – 20 and Col. 9, lines 27 – 35).  
 	Regarding claim 20, the sensor processing unit is configured for loading sensor processing unit calibration data from memory of the sensor processing unit and outputting the torque signal using the sensor processing unit calibration data (See Fig. 9).  

Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8. 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Eichenlaub in view of Tokumoto (FR284412).
 	Regarding claim 5, Eichenlaub discloses an apparatus comprising a target assembly configured to rotate with the drive train component, wherein the target assembly comprises two target wheels 12, 14 (See Figs. 3 and 4), wherein each target wheel comprises a plurality of sensor targets circumferentially distributed around the target wheel; a sensor assembly 16 located proximate to the target assembly, the sensor assembly comprising a plurality of sensors mounted radially around the drive train component and configured to detect the sensor targets as the target assembly rotates with the drive train component; and a sensor processing unit 50 configured for receiving sensor signals from the sensor assembly and outputting a torque signal based on the sensor signals, wherein the sensor processing unit is configured for receiving target calibration data for the target assembly and sensor calibration data for the sensor assembly, and wherein the sensor processing unit is configured for verifying that the target calibration data corresponds to the target assembly and that the sensor calibration data corresponds to the sensor assembly (See Col. 4, lines 25 – 63, Col. 5, lines 17 – 61 and Col. 6, lines 11 – 42). 
 	Eichenlaub fails to disclose that the target assembly includes an additional set of sensor targets axially displaced from the sensor targets and embedded with bitwise data, and wherein one or more additional sensors of the sensor assembly are configured to read the bitwise data and provide the bitwise data to the sensor processing unit, and wherein the sensor processing unit is configured for decoding the bitwise data received from the sensor assembly.   	However, Tokumoto discloses an apparatus comprising an additional set of sensor targets 10, 34 – 36 that are axially displaced from sensor targets (See Fig. 1, See Pg. 4, lines 23 – 42).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Eichenlaub according to the teachings of Tokumoto for the purpose of, advantageously providing an improved device since this type of device easily and inexpensively tests an angle of rotation (See Tokumoto, Pg. 2, lines 35 – 39).

Conclusion
9.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
10. 	Jolly et al. (9,752,942) disclose a torquemeter with improved accuracy and method of use. 	Ballantyne (5,675,095) discloses a rotational torque sensor.
 	Parkinson (5,456,123) discloses static torque measurement for a rotatable shaft.
 	Nakane et al. (4,453,420) disclose a torque sensor assembly.
 	Brown (4,183,242) discloses a digital torque meter with reverse rotation and vibration data correction.
 	Jolly et al. (2022/0146344) disclose single plane powertrain sensing using variable reluctance sensors.
 	Leonard et al. (2018/0003578) disclose an aggregated pulse phase difference torque determination system and method.
 	Appleton et al. (10,955,302) disclose a torque determination system and method. 	Janisch et al. (10,837,848) disclose an ultra-thin combined inductive torque and angle sensor for steering wheel position sensing.11. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA DAVIS HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 5712722388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OCTAVIA DAVIS HOLLINGTON/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        12/2/22